Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 8-10, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, 12, 14, and 19 of U.S. Patent No. 10,438,130 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is the change in statutory category. This results in claims 1-3, 8-10, and 15-17 being unpatentable over the US Patent as changing the statutory category of the claims would be obvious and is well known in the art.

Instant Application – 16/593,065
	US Patent - 10,438,130 B2
1. A system for parallel maximum similarity classification with the 2aid of a digital computer, comprising:
1. A computer-implemented method for parallel maximum similarity classification, comprising:
a database configured to store a plurality of training data items, each of the 4training data items associated with one of a plurality of labels; and
maintaining a plurality of training data items, each of the training data items associated with one of a plurality of labels;
at least one server comprising a plurality of processing units executed by 6one or more processors, each of the processing units associated with a private 7vector, the at least one server configured to:
processing at least one of the unlabeled data items using a plurality of processing units executed by one or more processors, each of the units associated with a private vector, comprising:

receiving an incoming stream comprising one or more unlabeled data items;
  89process the unlabeled data item using the plurality of processing 10units, each of the units associated with a private vector, comprising:
processing at least one of the unlabeled data items using a plurality of processing units executed by one or more processors, each of the units associated with a private vector, comprising:
  initialize the private vectors;3
initializing the private vectors;
calculate in parallel by the processing units a similarity 13score between the unlabeled data item and one or more of the training data items 14using a similarity function and store each of the scores into the private vector 15associated with each of the processing units;
calculating in parallel by the processing units a similarity score between the unlabeled data item and one or more of the training data items using a similarity function and storing each of the scores into the private vector associated with each of the processing units;
  16sum the scores from all of the private vectors into a storage 17vector; and 11
summing the scores from all of the private vectors into a storage vector; and
assign the label associated with the largest score as the 19label of the unlabeled data item.
assigning the label associated with the largest score as the label of the unlabeled data item.


Claim 2 of the instant application corresponds to claim 8 of the US Patent.
Claim 3 of the instant application corresponds to claim 8 of the US Patent.
Claim 8 of the instant application corresponds to claim 9 of the US Patent.
Claim 9 of the instant application corresponds to claim 12 of the US Patent.
Claim 10 of the instant application corresponds to claim 12 of the US Patent.
Claim 15 of the instant application corresponds to claim 14 of the US Patent.
Claim 16 of the instant application corresponds to claim 19 of the US Patent.
Claim 17 of the instant application corresponds to claim 19 of the US Patent.

Allowable Subject Matter
Claims 4-7, 11-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  

The instant application took the independent claims of US Patent - 10,438,130 B2 and changed the statutory category, resulting in similar claims with similar allowable content, result in allowable claims. Also claims are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including:
initializing the private vectors;
calculating in parallel by the processing units a similarity score between the unlabeled data item and one or more of the training data items using a similarity function and storing each of the scores into the private vector associated with each of the processing units; 

identify those of the training data items whose 16representations in the graph are within k-hops of the representations of the 17unlabeled data item;

weigh the similarity scores, wherein the similarity scores 24between the unlabeled data item and those of the training data items that are 25within the k-hops of that unlabeled data item are weighed heavier than the 26similarity scores between the unlabeled data item and those of the training data 27items that are not within the k-hops;

summing the scores from all of the private vectors into a storage vector; and 

assigning the label associated with the largest score as the label of the unlabeled data item.


The closets prior art of record is:
Rossi et al. – “Scalable Relational Learning for Large Heterogenous Networks” – it teaches using a relational model for solving network problems thru the use of parallel collective matrix factorization. However, it fails to disclose of suggest the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127